DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-16 are objected to because of the following informalities:
Regarding claim 2, on line 14, it appears that the word “of” is missing after the word “establishment”.
Claims 3-16 are also objected to as being dependent on claim 2 and containing the same deficiency.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,240,855. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 2, “a device for wireless communication, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: cause transmission, to one or more local area network clients, of a multicast message indicating an available network slice” corresponds to “a method for wireless communication at a device, comprising:  transmitting, to one or more local area network clients of the device, a multicast message indicating an available network slice” in claim 1 of the above U.S. Patent.
“Receive, from a first local area network client of the one or more local area network clients based on the multicast message, a request to access the available network slice” corresponds to “receiving, from a first local area network client of the one or more local area network clients based at least in part on the multicast message, a request to access the available network slice” in claim 1 of the above U.S. Patent.
“Cause, based on the request, establishment of a connection associated with the available network slice between the one or more local area network clients and a second network corresponding to the available network slice” corresponds to “establishing, at the device based at least in part on receiving the request, a connection associated with the available network slice, wherein the connection comprises an end-to-end connection between the one or more local area network clients and a second network corresponding to the available network slice” in claim 1 of the above U.S. Patent.
Lastly, “cause transmission, to the first local area network client after establishment the connection, a first confirmation to access the available network slice” corresponds to “transmitting, to the first local area network client based at least in part on establishing the connection, a confirmation to access the available network slice” in claim 1 of the above U.S. Patent.
Claim 2 of the instant application appears directed to a corresponding “device” for performing the “method” claimed in claim 1 of the above U.S. Patent, and as such is considered not patentably distinct.
Regarding claim 3, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 17, “a device for wireless communication, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: cause transmission, to one or more local area network clients, of a multicast message indicating an available network slice” corresponds to “a method for wireless communication at a device, comprising:  transmitting, to one or more local area network clients of the device, a multicast message indicating an available network slice” in claim 16 of the above U.S. Patent.
“Receive, from a first local area network client of the one or more local area network clients based on the multicast message, an identifier associated with the available network slice” corresponds to “receiving, from a first local area network client of the one or more local area network clients based at least in part on the multicast message, an identifier associated with the available network slice” in claim 16 of the above U.S. Patent.
“Cause, based on the identifier, establishment of a connection associated with the available network slice between the one or more local area network clients and a second network corresponding to the available network slice” corresponds to “establishing, at the device based at least in part on a successful validation of the identifier, a connection associated with the available network slice, wherein the connection comprises an end-to-end connection between the one or more local area network clients and a second network corresponding to the available network slice” in claim 16 of the above U.S. Patent.
Lastly, “cause transmission, to the first local area network client after establishment of the connection, a first confirmation to access the available network slice” corresponds to “transmitting, to the first local area network client based at least in part on establishing the connection, a confirmation to access the available network slice” in claim 16 of the above U.S. Patent.
Claim 17 of the instant application appears directed to a corresponding “device” for performing the “method” claimed in claim 16 of the above U.S. Patent, and as such is considered not patentably distinct.
Regarding claim 18, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 19, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 20, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 21, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 22, this claim similarly corresponds to claim 21 of the above U.S. Patent.
Regarding claim 23, this claim similarly corresponds to claim 22 of the above U.S. Patent.
Regarding claim 24, this claim similarly corresponds to claim 23 of the above U.S. Patent.
Regarding claim 25, this claim similarly corresponds to claim 24 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 25 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 26 of the above U.S. Patent.
Regarding claim 2, “a device for wireless communication, comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: cause transmission, to one or more local area network clients, of a multicast message indicating an available network slice” corresponds to “a wireless communication device comprising:  at least one processor; at least one memory communicatively coupled with the at least one processor” as well as “transmit, to one or more local area network clients of the wireless communication device, a multicast message indicating an available network slice” in claim 27 of the above U.S. Patent.
“Receive, from a first local area network client of the one or more local area network clients based on the multicast message, a request to access the available network slice” corresponds to “receive, from a first local area network client of the one or more local area network clients based at least in part on the multicast message, a request to access the available network slice” in claim 27 of the above U.S. Patent.
“Cause, based on the request, establishment of a connection associated with the available network slice between the one or more local area network clients and a second network corresponding to the available network slice” corresponds to “establish, at the wireless communication device based at least in part on receiving the request, a connection associated with the available network slice, wherein the connection comprises an end-to-end connection between the one or more local area network clients and a second network corresponding to the available network slice” in claim 27 of the above U.S. Patent.
Lastly, “cause transmission, to the first local area network client after establishment the connection, a first confirmation to access the available network slice” corresponds to “transmit, to the first local area network client based at least in part on establishing the connection, a confirmation to access the available network slice” in claim 27 of the above U.S. Patent.
Claim 2 of the instant application does not claim “at least one modem” as well as “storing processor-readable code … executed by the at least one processor in conjunction with the at least one modem”.  Therefore, claim 2 merely broadens the scope of claim 27 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 3, this claim similarly corresponds to claim 28 of the above U.S. Patent.
Regarding claim 17, this “device” claim similarly corresponds to “device” claim 29 of the above U.S. Patent for the same reasons described for claim 2 above.
Regarding claim 18, this claim similarly corresponds to claim 30 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467